Citation Nr: 9930008	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for radical orchiectomy, right testicle, status post 
radiation therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to July 
1993.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office original rating decision of March 1994.  The 
RO, in pertinent part, denied entitlement to service 
connection for peripheral neuropathy, granted entitlement to 
service connection for foot impairment from bipedal 
lymphangiogram with assignment of a 10 percent evaluation, 
and for a radial orchiectomy, right testicle, post radiation 
treatment with assignment of a 10 percent evaluation.  
Entitlement was established to special monthly compensation 
for loss of use of a creative organ under 38 U.S.C.A. 
§ 1114(k) (West 1991 & Supp. 1999);  38 C.F.R. § 3.350(a) 
(1999).

In September 1996 the Board denied entitlement to service 
connection for peripheral neuropathy and an increased 
evaluation for foot impairment from bipedal lymphangiogram, 
and remanded the issue of entitlement to an increased 
evaluation for a radical orchiectomy, right testicle, status 
post radiation therapy.

In April 1999 the RO affirmed the 10 percent evaluation for a 
radical orchiectomy, right testicle, status post radiation 
therapy.

The case has been returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's right orchiectomy is manifested by removal 
of the right testicle, while the left testicle is still 
present and considered normal with no evidence of functional 
loss of use; there is no evidence of recurrence or metastasis 
of malignant testicular tumor nor of voiding or renal 
dysfunction.

2.  Postoperative right orchiectomy scarring appears to be 
tender and painful on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for radical orchiectomy, right testicle, status post 
radiation therapy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.115a, 
Diagnostic Code 7524 (effective prior to February 17, 1994); 
38 C.F.R. § 4.115b; Diagnostic Code 7524; 59 Fed.Reg. 2523-
2529 (Jan. 18, 1994) (effective February 17, 1994 and prior 
to October 8, 1994); 38 C.F.R. § 4.115b; Diagnostic Code 
7524; 59 Fed.Reg. 46339 (Sept. 8, 1994) (effective October 8, 
1994).

2.  The criteria for a separate compensable evaluation of 10 
percent for a tender and painful scar, postoperative radical 
orchiectomy, right testicle, have been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A historical review of the record shows that in an original 
rating decision of March 1994, the RO granted service-
connection for residuals of radical orchiectomy, post 
radiation treatment, evaluated as 10 percent disabling under 
Diagnostic Code 7524 based upon the findings in the veteran's 
service medical records and on an initial post service VA 
examination in September 1993.  (Also granted by the RO was 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of 
loss of creative organ).  

It was noted that while on active duty, the veteran was 
treated for the onset of right testicular pain and swelling.  
He was first diagnosed with epididymitis/orchitis.  

An ultrasound revealed seminoma of the right testicle.  He 
underwent a right orchiectomy in June 1991 and post surgery 
treatment included radiation therapy without recurrence of 
tumor.  A left testicle disorder was not shown in active 
service.  The post service VA examination in September 1993 
showed he complained of pain in the right testicle area 
around the surgical scar.  The remaining left testicle was 
without masses.  Consistency was normal.  Diagnoses included 
post surgical scar pain in right groin.  No hernia was noted.  

In December 1994, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He testified that he worked as an engineer with 
a local hotel casino.  His duties entailed walking.  
Postoperative residuals of a right orchiectomy were said to 
be manifested by a symptomatic incision which limited his 
ability to lift 40 pound objects.  Prolonged walking 
aggravated the incision.  He did not take pain medication or 
muscle relaxants.  

The report of a June 1997 VA genitourinary examination shows 
that the examiner had reviewed the veteran's claims file.  It 
was noted as history that he had developed a painful right 
testis in April of 1991, had been seen and felt to have an 
epididymal orchitis, had been treated for it, and it had not 
been seen to clear well.  In June of that year he was 
diagnosed with a testicular tumor.  On June 26, 1991, he 
underwent a radical orchiectomy on the right. A Stage A 
seminoma was diagnosed.  Subsequently he was seen at 
Fitzsimmons Army Hospital and since he had a seminoma, was 
considered for radiation therapy to the periaortic lymph 
nodes.  The veteran and his wife authorized this treatment 
and it was accomplished in August 1991.  

The veteran had approximately 2490 rads delivered to the 
periaortic lymph nodes and the right iliac lymph node area.  
There was no direct radiation to the contralateral testis, 
but that testis was not shielded during the therapy as the 
veteran and his wife assured the therapist that they were not 
interested in having any more children.  His wife had severe 
Crohn's disease and their sex life was practically nil at the 
present time.  

Of note, however, was the fact that the veteran had no 
difficulty gaining or maintaining an erection, or having 
intercourse or ejaculation.  He had had no pain or discomfort 
or swelling, tenderness, etc., involving the left testis.  He 
had never had any trauma to this testis that he knew of and 
examination had never shown an abnormality of the testis.  
The veteran reported he was having some tenderness in the 
right groin area where his radical orchiectomy had been 
accomplished, but this was not incapacitating.  

On physical examination the veteran was noted to be well 
developed, well nourished, alert, cooperative and in no acute 
distress.  The abdomen was soft with minimal tenderness in 
the right hemi-abdomen and right groin area in the area of 
his previous incision.  There were no palpable masses or 
organs within the abdomen.  The liver edge was not palpable.  
There were no masses demonstrable along the mid abdomen.  
Male hair growth was perfectly normal on his abdomen and 
pubic area indicating that the radiation therapy was not 
extensive enough to cause depilation.  

The genitalia showed a normal circumcised penis.  The scrotum 
showed surgical absence of the right testis.  The left testis 
is 7 cm in length and 2.5 to 3 cm in width.  There was no 
particular prominence of the epididymis and the cord 
structures felt normal.  The consistency in the testis on 
palpation was perfectly normal.  The examiner noted he could 
not find any firmness or mass on that side.  The veteran 
stated the testis was tender to rather vigorous palpation but 
the examiner thought it was not more tender than normal.  
Impression was post radical orchiectomy on the right for 
seminoma with postoperative periaortic radiation therapy.  
The examiner noted at the present time that he found no 
evidence of any ill effects secondary to the orchiectomy and 
radiation therapy. 

The March 1999 VA genitourinary examination report in March 
1999 shows the veteran complained of right groin pain with 
heavy lifting.  He had no complaints regarding urinary 
frequency, hesitancy, stream, or dysuria.  He had no 
incontinence.  The only surgery he had on his genitourinary 
tract was the right orchiectomy.  He denied urinary tract 
infection, renal colic or history of renal stone disease.  

The veteran had required no ongoing urinary tract procedures.  
He was not on any medications or diet therapy.  Testicular 
cancer had had no effect on his usual occupation or daily 
activities.  However, it affected his exercise tolerance and 
ability to lift heavy objects.  He denied impotence currently 
or in the past.  On objective evaluation the right testis was 
absent.  The left testis was of normal size and without mass 
or tenderness.  The epididymis and spermatic  cord were 
within normal limits.  Diagnoses revealed stage A seminoma 
without evidence of disease, chronic right groin pain, likely 
related to previous inguinal surgery and normal left 
testicle.  


Criteria 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Separate 
diagnostic codes identify the various disabilities.  Id. 

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (1999).

The schedular criteria for evaluation of the genitourinary 
system including the schedular criteria for evaluating the 
veteran's radical orchiectomy of the right testicle changed 
effective February 17, 1994.  

Where a law or a regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Brown, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. App. 
384 (1993).  The record shows that the RO evaluated the 
veteran's radical orchiectomy of the right testicle under 
both the old and new criteria to determine which version is 
more favorable to the veteran.

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court held 
that the Board may not apply the new rating criteria prior to 
the effective date of the liberalizing legislation.

Prior to February 14, 1994, malignant growths of any 
specified part of the genitourinary system are rated 100 
percent; that rating will be continued for one year following 
the cessation of surgical, X-ray antineoplastic chemotherapy 
or other therapeutic procedures.  At this point, if there has 
been no local recurrence or metastases, the rating will be 
made on residuals, with a minimum rating of 10 percent 
assigned.  38 C.F.R. § 4.116, Code 7528. 

Prior to February 14, 1994 the criteria under Diagnostic Code 
7524 provided that for the removal of one testicle, other 
than undescended or congenitally undeveloped, a 10 percent 
evaluation was warranted.  Removal of both testicles was 
rated at 30 percent.  Moreover, in cases of the removal of 
one testis as the result of a service-incurred injury or 
disease, other than an undescended or congenitally 
undeveloped testicle, with the absence or nonfunctioning of 
the other testis unrelated to service, a 20 percent rating 
was assigned for the service-connected testicular loss.  38 
C.F.R. § 4.116, Code 7524.  (Review for entitlement to 
special monthly compensation under 38 C.F.R. § 3.350 was 
provided.)

Under the revised criteria for Diagnostic Code 7524, a 
noncompensable evaluation is warranted for the absence of one 
testicle.  The next higher evaluation of 30 percent is 
warranted for removal of both testes.  

A 30 percent evaluation is also warranted for the removal of 
one testis as the result of a service-incurred injury or 
disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service.  (Review for entitlement 
to special monthly compensation under 38 C.F.R. § 3.350 is 
provided.)

Under Diagnostic Code 7528, malignant neoplasm of the 
genitourinary system is rated 100 percent disabling.  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent is continued in effect with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, the genitourinary 
disorder is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under a 
different diagnosis.  The critical element is that none of 
the symptomatology for any of the conditions is duplicative 
or overlapping with symptomatology of other conditions.  
Esteban v Brown, 6 Vet. App. 259 (1995).

For superficial, poorly nourished scars with repeated 
ulceration a sole 10 percent evaluation is provided under 38 
C.F.R. § 4.118; Diagnostic Code 7803.  A sole 10 percent 
evaluation is provided for superficial, tender and painful 
scars on objective demonstration under 38 C.F.R. §4.118; 
Diagnostic Code 7804.  Other scars may be rated on the basis 
of limitation on function of part affected.  38 C.F.R. 
§ 4.118; Diagnostic Code 7805 (1999).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1999).


Ratings shall be based as far as practicable, upon average 
impairment of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board notes that this case involves an appeal as to the 
initial rating the veteran's genitourinary disability, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially the Board finds that the veteran's claim for 
entitlement to an initial evaluation in excess of 10 percent 
for his genitourinary disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected genitourinary disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the September 
1996 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

The Board finds that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for right orchiectomy under either the previous or 
amended criteria for rating genitourinary disabilities.  
Importantly, there has been no evidence of recurrence or 
metastasis of malignant tumor since the right testicle 
orchiectomy in June 1991.  Moreover, as noted above, the 
veteran's left testicle is not absent.  Additionally, there 
is simply no evidence that the left testicle is 
nonfunctioning.  In fact, the left testicle has been 
medically determined to be normal.  Significantly, the 
objective evidence fails to reflect associated voiding or 
renal dysfunction.  Overall, the objective evidence fails to 
demonstrate findings that either meet or more nearly 
approximate the criteria for an evaluation greater than 10 
percent under the previous or amended criteria cited above.  

The record shows ongoing pain in the area of the right 
orchiectomy scarring over the years.  Tenderness has been 
elicited in this area on objective examination.  Application 
of the criteria under Diagnostic Code 7804 warrants the 
assignment of a separate 10 percent evaluation for a scar 
that tender and painful on objective demonstration.  

The Board notes that in view of the stable continuity of 
symptoms associated with both radical orchiectomy, right 
testicle, status post radiation therapy evaluated as 10 
percent disabling under Diagnostic Code 7524 and post 
operative right orchiectomy scarring evaluated as 10 percent 
disabling under Diagnostic Code 7804, assignment of staged 
ratings as cited in Fenderson v. West, 12 Vet. App. 119 
(1999), is not for application in this case.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1999), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria under 38 C.F.R. § 3.321(b)(1) in its 
adjudication of the veteran's appeal.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (1999).  

In reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  As to the disability picture presented in 
this case, the Board cannot conclude that it is so unusual or 
exceptional, with such related factors as frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The Board finds no basis for referral 
of the veteran's case to the Undersecretary or the Director 
of the VA Compensation and Pension Service for consideration 
of assignment of an increased evaluation for the 
genitourinary disability on an extraschedular basis under the 
criteria of 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefitof 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excessof 10 percent for a radical orchiectomy, 
right testicle, status post radiation therapy.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a radical orchiectomy, right testicle, status post 
radiation therapy, is denied.

Entitlement to a separate compensable evaluation of 10 
percent for a tender scar in the area of the post operative 
radical orchiectomy, right testicle is granted, subject to 
the regulations governing the award of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

